 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDLion in the speech to the employeesto discuss questionswith Kerin.Accordingly, the Petitioner contends that the Board should find that,as these individual talks continued until the 23d hour before theelection, they violated thePeerless Plywoodrule.Essentially, thePetitioner would haveus treat asan integral part of a -speech to amassedassembly of employees any conversations by an employer withindividual employees at their work locations which follow, and areproposed in, the speech.However, we do not believe that we shouldextend thePeerless Plywoodrule to the extent urged by the Petitioner.-Accordingly, we find no merit- in Petitioner's exceptions.As thePetitioner failed to receive a majority of the votes cast in the election,we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for Retail Clerks International Association, Local Union 345,AFL-CIO, and that said labor organization is not the exclusiverepresentative of the employees of the Employer in the unit heretoforefound appropriate.]MacIntyreMotorCompanyandTeamsters Local UnionNo. 190;affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIOand Local No. 622, affiliated with the International Associationof Machinists,AFL-CIO,PetitionersRyan OldsmobileandTeamsters Local Union No. 190, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIOand LocalNo. 622,affiliated with the International Association of Ma-chinists,AFL-CIO,Petitioners.Cases Nos.197-RC'-2021,19-RG'-2025, 19-IBC-2022, and 19-RC-2024.October 21, 1957DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of,the Na-tional Labor Relations Act, a consolidated hearing'was-held beforeHoward E. Hilbun, hearingofficer.Thehearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board, has-delegated its powers in connection withthis case to a three-member panel[Members Murdock,Rodgers, andBean].--Upon the entire record in this case,the Board fords :.1.Maclntyre Motor Company and Ryan Oldsmobile,the Employersherein,are automobile dealers engaged in selling new cars,used cars,119 NLRB No. 15.-- MACINTYRE MOTOR COMPANY55parts, and the repair of vehicles in Billings, Montana.MaclntyreMotor Company made purchases of approximately $1,200,000 for thepast calendar year of which approximately 98 percent was receiveddirectly from out of the State, whereas only 7 to 8 percent of its totalvolume of sales of approximately $1,800,000 was made out of theState.The purchases of Ryan Oldsmobile for the past calendar yearamounted to approximately $806,000 of which 95 percent was receivedfrom directly outside of the State; approximately 1 percent of itssales of $1,500,000 was delivered out of the State.Under the Board's policy, the same jurisdictional standards areapplied to franchised automobile dealers as are applicable to localretail establishments.'From the above facts, it is obvious that RyanOldsmobile does not meet the standard of $1,000,000 direct out-of-State purchases, but that Maclntyre Motor Company does .2 There-fore,we shall dismiss the petitions relating to Ryan Oldsmobile,Cases Nos. 19-RC-2022 and 19-RC-2024. As we find that MaclntyreMotor Company is engaged in commerce within the meaning of theNational Labor Relations Act and meets the Board's jurisdictionalstandards, we shall assert jurisdiction in Cases Nos. 19-RC-2021 and19-RC-2025.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, Maclntyre Motor. Company,within the meaning of Section 9 (c) (1) and Section 2 (6) and (7)of the Act.'4.In Case No. 19-RC-2025, the Petitioner and the Employer agreeto the requested unit consisting of mechanics, body builders, welders,painters, helpers, apprentices, and working foremen, excluding allother employees.In Case No. 19-RC-2021, the Petitioner and the Employer agreegenerally to the requested unit composed of washers, lubricating men,tire repairmen, partsmen, receiving and shipping clerks, pickup anddelivery men, servicemen, and janitors, excluding all other employees.They differ only as to whether or not the parts manager and the18eeWilson-Oldsmobile,110 NLRB 534;Kenneth Chevrolet Company, et al.,110NLRB 1615.2 SeeThe T. H. Rogers Lumber Company,117 NLRB 1732.8 The Employer moved to dismiss the proceeding on the grounds that no evidence waspresentedas to the Petitioners'showing of interest and compliance.Showing ofinterestis an administrativematter notsubject to litigation and we are administratively satisfiedthat the Petitioners'showing of interest is adequate.O.D. Jennings&Company,68NLRB 516. As to the adequacyof compliancewith Section9 (f), (g), or (h), suchdetermination involves administrative matters not cognizable in this proceeding.We arepresently administratively satisfiedthat the Petitionersare in compliance.SeeDesaulniersand Company,115 NLRB1025, andStandard Cigar Company,117 NLRB 852. TheEmployer's motions to dismiss are denied. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDassistant parts manager are supervisors and as to whether or notThomas Maclntyre, son of the president and majority stockholderof the Employer, should be included in the unit.The manager of the parts department supervises the partsroom,orders parts and officially receives them, waits on the counter andperforms numerous other routine functions in the department.He issalaried and has the authority to hire and discharge employees in thedepartment.The assistant parts manager, in the absence of theparts manager, has general supervision over the department.Theassistantmanager on his own initiative orders stock as frequentlyas the manager.He can effectively recommend hiring and firingalthough it appears that the actual hiring and firing is done by themanager.We find, on the basis of the above undisputed facts, thatboth the parts manager and the assistant parts manager are super-visors within the meaning of the Act.Thomas Maclntyre, son of the Employer's president, works fulltime during the summer months, on Saturdays and after school duringthe school term.He is paid by the hour and does any jobs that areassigned to him by any of the supervisors, but principally works underthe direction of the shop foreman.As there is no evidence in therecord that Thomas Maclntyre enjoys any special status which allieshim with management by virtue of his father's majority stockholdingsand official status, we shall include him in the unit.4Substantially in accordance with the agreement of the parties inboth cases, we find that the following employees at the Employer'sretail automotive sales and service operation located at 3520 1stAvenue, North, Billings, Montana, constitute units appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act:In Case No. 19-RC-2021: All washers, lubricating men, tire re-pairmen, partsmen, receiving and shipping clerks, pickup anddeliverymen, servicemen, and janitors, excluding office clericalemployees, watchmen, guards, all other employees, and supervisors asdefined in the Act.In Case No. 19-RC-2025: All mechanical employees includingworking foremen, mechanics, body builders, welders, painters, helpersand apprentices, and Thomas Maclntyre, excluding guards, watch-men, all other employees, and supervisors as defined in the Act.[The Board dismissed the petitions in Cases Nos. 19-RC-2022 and19-RC-2024.][Text of Direction of Elections omitted from publication.]*SeeAmericanSteelBuck Corporation,107 NLRB 554.